Per Curiam,
This appeal is from the order of court refusing to open the judgment as to the defendant Lydia Bottorf, wife of the other defendant, and let her into a defence.
The facts found by the learned judge are specifically stated in his opinion. The fourth to the seventh of these, inclusive, are the subjects of complaint in the first four specifications of error respectively. An examination of the testimony shows that the findings complained of were fully warranted, and said specifications are therefore not sustained. The conclusions, drawn by the learned judge from the evidence, etc., complained of in the fifth and sixth specifications are not erroneous.
The questions of law involved in the seventh and eighth specifications have been considered and definitely settled in several recent decisions, construing “ the married persons property act” of June 3, 1887, among which are, Latrobe, etc. Association v. Fritz, 152 Pa. 224; Milligan v. Phipps, 153 Pa. 208; Abell v. Chaffee, 154 Pa. 256 ; Adams v. Grey, 154 Pa. 258. The questions of law now before us are ruled by these cases; and further discussion of them is therefore unnecessary.
Neither of the specifications of error is sustained. The order of court refusing to open the judgment and let defendant into a defence is affirmed, and appeal dismissed, with costs to be paid by appellants.